Citation Nr: 0908971	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  05-25 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to 
January 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2004 rating decision in which the RO in San 
Diego, California denied the Veteran's claim for service 
connection for PTSD,  as well as  denied a claim for a rating 
in excess of 20 percent for degenerative arthritis of the 
left shoulder.  In July 2004, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in July 2005, and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
August 2005.

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the RO in Los Angeles, 
California, which has certified the case for appellate 
review.  

In January 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO in Los 
Angeles; a transcript of that hearing is of record.  During 
the hearing, the Veteran requested, and the undersigned 
granted, a 30-day abeyance period for submission of 
additional evidence in support of the claims.  To date, no 
additional evidence has been received.

In February 2009, the undersigned granted the motion of the 
Veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.  

2.  While the Veteran has been diagnosed with service-related 
PTSD, he did not engage in combat with the enemy, and there 
are no service records or other credible evidence that 
corroborates the occurrence of any alleged in-service 
stressor(s); the record also presents no basis for VA to make 
additional attempts to independently corroborate any reported 
stressor(s).

3.  The Veteran is right handed.

4.  Pertinent to the claim for increase for the Veteran's 
service-connected degenerative arthritis of the left 
shoulder, there have been objective findings of limited 
shoulder motion and subjective complaints including constant 
pain, as well as fatigue, incoordination, and lack of 
endurance after repeated use; these findings/symptoms result 
in arm motion limited to no more than midway between the side 
and shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2008).

2.  The criteria for a rating in excess of 20 percent for 
degenerative arthritis of the left shoulder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5291 (2003-2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

As regards the claim for service connection for PTSD, the 
Veteran was sent a pre-rating notification letter in January 
2004 meant to comply with the notification requirements of 
the VCAA.  The letter indicated that forms stating what the 
evidence must show to substantiate the claim and what is the 
status of the claim and how the Veteran could help were 
enclosed (although actual copies of the enclosed forms are 
not of record).  The April 2004 RO rating decision on appeal 
reflects the initial adjudication of the claim after issuance 
of the January 2004 letter.  

Post-rating, a March 2006 letter provided the Veteran with 
information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the March 2006 letter, 
and opportunity for the Veteran to respond, the August 2006 
SOC reflects readjudication of the claim.  Hence, the Veteran 
is not shown to be prejudiced by the timing of this  latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
supplemental SOC, is sufficient to cure a timing defect).

To whatever extent the aforementioned letters are deficient 
in meeting any VCAA notice requirements, the claims file 
reflects that the Veteran and his representative had actual 
knowledge of the information and evidence necessary to 
substantiate the Veteran's claim for service connection.  In 
this regard, during the January 2009 hearing the Veteran's 
representative asked questions to solicit information about 
the Veteran's service, his current disability, and why he 
believed the two were related.  It is also clear that there 
was actual knowledge of VA and the Veteran's responsibilities 
regarding evidence.  The Veteran was notified in an October 
2003 letter (in connection with his claim for an increased 
rating) what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  Since that time, the Veteran has submitted 
evidence and identified where he receives medical treatment.  
Given this, the Board finds that any error or omission in the 
notice pertinent to this claim  is harmless because actual 
knowledge of what the evidence must show to substantiate the 
claim and the different responsibilities for developing 
evidence is shown.  See Sanders v. Nicholson, 487 F.3d 881, 
889 (Fed. Cir. 2007).  

The Board further notes that the July 2005 SOC set forth 
relevant text from 38 C.F.R. §§ 3.159, 3.303 and 3.304, the 
sections detailing VA assistance in developing claims and the 
principles relating to service connection and explaining 
direct service connection, including what is required to 
substantiate a claim for service connection for PTSD.  The 
claim was readjudicated on multiple occasions after issuance 
of this SOC.  

As regards the claim for an increased rating for degenerative 
arthritis of the left shoulder, an October 2003 pre-rating 
letter advised the Veteran that he could submit evidence 
showing that his service-connected shoulder disability had 
increased in severity, and provided notice to the Veteran 
regarding what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The July 2005 SOC sets forth the pertinent 
rating criteria for evaluating shoulder disabilities.  A June 
2008 letter from the RO explained how disability ratings are 
determined, by applying the rating schedule, and specifically 
stated that VA would consider the impact of the condition and 
symptoms on employment and daily life as well as specific 
test results, such as range of motion tests for some joint 
conditions, in determining the disability rating.  The June 
2008 letter also provided examples of the types of medical 
and lay evidence that the Veteran could submit or ask VA to 
obtain that would be relevant to establishing entitlement to 
increased compensation.  The Board finds that the October 
2003 and June 2008 letters, which informed the Veteran of the 
information and evidence necessary to substantiate his claim 
for an increased rating and explained how disability ratings 
are determined, read together with the July 2005 SOC, which 
set forth, the pertinent rating criteria, satisfies the 
notice requirements of Vazquez-Flores.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
Vet Center treatment records, and the reports of February 
2004 and December 2006 VA contracted examinations.  Also of 
record and considered in connection with the appeal is the 
transcript of the Veteran's January 2009 Board hearing, along 
with various written statements provided by the Veteran and 
by his representative, on his behalf. 

The Board also finds that no additional RO action to further 
develop the record is warranted.  As regard the PTSD claim, 
the Board acknowledges the Veteran's August 2005 request that 
he be afforded a VA examination.  As will be discussed in 
greater detail below, the current record reflects a diagnosis 
of PTSD; however, this claim for service connection s being 
denied because there is no verified or verifiable in-service 
stressor to support the claim, and an examination and medical 
opinion would not provide credible evidence that a claimed 
in-service stressor occurred-the essential criterion on which 
this case turns.  See Moreau v. Brown, 9 Vet. App. 389, 396 
(1996) (credible supporting evidence of the actual occurrence 
of an in-service stressor cannot consist solely of such 
after-the-fact medical nexus evidence).  As such, a remand to 
obtain the requested examination and medical opinion in 
connection with the current claim would have no impact on the 
disposition of this claim, and, is thus, unnecessary.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II. Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

The Veteran has been diagnosed and assessed with service-
related PTSD, as reflected in January 2004 and July 2006 Vet 
Center letters;  thus, it appears that has a diagnosis of 
PTSD for purposes of 38 C.F.R. § 3.304(f). That diagnosis 
notwithstanding, the Board finds that this claim must 
nonetheless fail because another essential criterion for 
establishing service connection for PTSD-credible evidence 
that any claimed in-service stressor(s) actually occurred-
has not been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). 

If, however, the alleged stressor is not combat related, then 
the veteran's lay testimony, alone, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates his 
testimony or statements.  See Cohen v. Brown, 10 Vet. App. 
128, 147 (1997); Moreau, 9 Vet. App. at 395..  See also 
Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 
289-290 (1994).

The Veteran has reported several  stressors relating to  
experiences that allegedly occurred during World War II.  

In an August 2004 statement, the Veteran relayed  that 
soldiers would catch Japanese troops in the chow line, that 
snipers shot at two men in his company, that a pillbox a 
quarter mile from him exploded causing his troop carrier to 
run over an embankment and crash, that he sustained small 
particles of shrapnel in his shoulder because of the pillbox 
explosion, and that men he previously served with had been 
killed in an explosion at Port Chicago.

In an October 2007 stressor statement, the Veteran reported 
being continuously attacked by Japanese aircraft and troops.  
During  the Veteran's Board l hearing, he testified that he 
saw the atomic bomb explode in Hiroshima from 800 miles away.  
The Veteran has also recounted, in an August 2006 statement, 
that the day he arrived on Guam he saw pieces of dead bodies 
and dismembered and mutilated American soldiers lying in the 
open, and that day he was in "frontline fighting" assisting 
Marines in the jungles of Guam while snipers were all around 
coming from all directions.  He reported seeing soldiers get 
their legs shot off, their arms blown off, and holes blown 
through soldiers' stomachs.  He held his buddy's hand and 
watched him take his last breath after being shot in the 
chest.  According to the Veteran, the fierce fighting went on 
for months.  He reported finding snipers in caves and that he 
and the soldiers with him were ordered to kill them all.  He 
further relayed that Japanese soldiers would pretend to 
surrender and then drop live grenades from their armpit and 
smile; killing themselves and anyone nearby.  According to 
the Veteran, by June of 1945, there were only seven members 
of his original team that remained.  The Veteran has 
submitted photocopies of a photograph showing the purported 
seven members.

The Veteran's DD-Form 214 (Report of Separation from the 
Armed Forces of the United States) reflects that he had 
foreign and/or sea service during World War II.  Service in 
Guadalcanal is noted.  The Veteran has also reported having 
service in Guam, Saipan and Iwo Jima.  There is no listing on 
the DD-Form 214 of any medals reflecting that the Veteran 
engaged in combat with the enemy, and there is otherwise no 
objective evidence in this regard.  Likewise, service 
personnel records do not reflect that the Veteran engaged in 
combat with the enemy or otherwise corroborate the occurrence 
of any stressor.  

The Board acknowledges the Veteran's testimony about serving 
in a combat zone; however, the evidence simply does not 
support a finding that the Veteran engaged in combat with the 
enemy.,  As such, the  Board is unable to accept the 
occurrence of any claimed stressor(s) relating to 
participation in and exposure to combat on the basis of the 
Veteran's assertions alone; rather, there must be objective 
evidence verifying the occurrence of the claimed stressor(s). 

Initially, the Board observes that most of the above-cited 
stressors are not objectively verifiable, as they are general 
in description and involve events that would not be contained 
in a unit history or operational report.  Anecdotal 
experiences of this type simply cannot be verified 
independently.  See Cohen v. Brown, 10 Vet. App. 128, 134 
(1997) ("Anecdotal incidents, although they may be true, are 
not researchable.  In order to be researched, incidents must 
be reported and documented.").  Hence, RO action to 
independently verify these claimed in-service stressors is 
not warranted.  

The stressors related to the Port Chicago explosion and 
witnessing the atomic bomb detonation in Hiroshima appear, 
potentially, to be independently verifiable.  However, the 
Veteran has stated that he was not in Port Chicago during at 
time of the explosion that killed fellow service members, 
hence additional development to verify this stressor is not 
warranted.  Nor is any further development to necessary to 
verify the stressor related to witnessing the detonation of 
an atomic bomb in Hiroshima, as the Board finds the Veteran's 
report of witnessing this detonation from 800 miles away as 
inherently incredible.  

Of the remaining stressors that appear capable of independent 
verification-the  explosion of a pillbox in Guam, and the 
death of the buddy whose hand he allegedly held as he died-
the Board notes that the current record neither corroborates 
the occurrence of any such stressor nor provides a basis for 
further RO action in this regard.

As regards any potentially verifiable stressors, the Board 
notes that, 38 C.F.R. § 3.159(c)(2)(i) provides, "In the 
case of records requested to corroborate a claimed stressful 
event in service, the claimant must provide information 
sufficient for the records custodian to conduct a search of 
the corroborative records."  VA's Adjudication Manual 
Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 
14(d), states that, "at a minimum, the veteran must provide 
the following: a stressor that can be documented, the 
location where the incident took place, the approximate date 
(within a two month period) of the incident, and the unit of 
assignment at the time the stressful event occurred."  

A January 2004 letter indicates that the Veteran was sent a 
PTSD Questionnaire, which would have requested specific 
information regarding his alleged stressors, including 
approximate dates, units involved, and the names of any 
individuals injured or killed.  In August 2004, the Veteran 
submitted a letter indicating that he did not receive the 
duty to assist letter from January 2004.  In the August 2004 
letter, subsequent statements and testimony, and a VA Form 
21-0781 (Statement in Support of Claim for Service Connection 
for Post-Traumatic Stress Disorder (PTSD)), the Veteran has 
outlined the stressors mentioned above.  The Veteran has not 
provided the name of his buddy who he watched die nor when he 
died, or other information that would allow a search of 
available records to attempt to verify any stressor.

Notably, the Veteran asserts that he hurt his shoulder when 
his troop carrier crashed after the pillbox explosion and 
that he has shrapnel in his shoulder from that explosion.  
However, on earlier occasions the Veteran reported hurting 
his shoulder playing football.  In fact, a December 1945 
service treatment record-from the month before the Veteran's 
separation from service-indicates that the Veteran had a 
football injury to the shoulder that existed prior to service 
and then he injured his shoulder again playing football 
during service in 1944.  Also, December 2006 left shoulder x-
rays revealed no shrapnel.

The Board also notes that the Veteran's account of his time 
in service is further called into question due to diagnoses 
and findings of vascular cognitive impairment and mild 
cognitive impairment.  A July 2007 VA neurobehavior 
consultation note states that the Veteran in all likelihood 
has Alzheimer's disease, but because he is able to complete 
his activities of daily living he is classified as MCI (mild 
cognitive impairment).  In the report of a December 2006 VA 
examination, it was noted that the Veteran was a suboptimal 
historian.  

On these facts, the Board must conclude that there is no 
verified or verifiable stressor to support the claim. The 
occurrence of no claimed in-service stressor has been 
established independently, and the record presents no 
reasonable basis for VA to make any attempts to independently 
corroborate any reported stressor(s).  The Board also notes 
that the Veteran also has not furnished any objective 
evidence that supports  the actual occurrence of any claimed 
in-service stressor-to include the photographs he submitted.  
While the photographs do show seven service members (the 
number to which his team was allegedly reduced after months 
of fighting), they in no way support the Veteran's version of 
events that led to a photo being taken of those seven 
individuals.

As there is no credible evidence that a claimed in-service 
stressor occurred, an essential criterion for establishing 
service connection for PTSD, the criteria for service 
connection for PTSD are not met, and the claim must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, under these circumstances, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

B.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis  is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.   

In this case, the RO assigned a 20 percent rating for the 
Veteran's degenerative arthritis of the left shoulder 
pursuant to 38 C.F.R. § 4.71a, DC 5010-5201.  Hyphenated 
diagnostic codes are used when a rating under one code 
requires use of an additional diagnostic code to identify the 
basis for the rating.  38 C.F.R. § 4.27 (2008).  Here, DC 
5010 applies to traumatic arthritis, and DC 5201 applies to 
limitation of motion of the arm.  As the Veteran is right-
handed, his left shoulder disability affects his minor 
extremity.

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis (established by x-ray) under DC 5003, which in 
turn, is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  38 C.F.R. § 4.71a, 
DCs 5003, 5010.

Under DC 5201, when, as here, the minor extremity is 
involved, a 20 percent rating is assigned with limitation of 
motion at shoulder level or midway between side and shoulder 
level; and a 30 percent rating is assigned with limitation of 
motion to 25 degrees from side.  38 C.F.R. § 4.71a, DC 5201.  

For VA rating purposes, when the arm is at the side it is 
considered to be at 0 degrees and when it is raised to 
shoulder level it is at 90 degrees from the body.  Normal 
range of motion for the shoulder is as follows: forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees; 
internal rotation to 90 degrees; and external rotation to 90 
degrees.  See 38 C.F.R. § 4.71, Plate I.  

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the evidence of record in light of the above,  
the Board finds that a rating greater than 20 percent for the 
Veteran's degenerative arthritis of the left shoulder is not 
warranted at any time pertinent to the current claim for 
increase (filed in September 2003).

VA treatment records from West Los Angeles VA Medical Center, 
dated from January 2003 through March 2008, reflect 
complaints of left shoulder pain.

The Veteran was afforded a VA contract examination in 
February 2004.  At that time ,he complained of pain at the 
left shoulder and neck.  He stated that lifting, bending, and 
pushing increased the pain in the shoulder.  On physical 
examination, the left shoulder had prominent swelling at the 
acromioclavicular joint of the left joint however there was 
no evidence of inflammation or tenderness over the joint.  
Range of movement of the left shoulder included flexion to 
120 degrees with pain at 95 degrees, abduction to 110 degrees 
with pain at 80 degrees, and external and internal rotation 
without any limitation.  The range of motion of the joint was 
limited on the left side by pain, fatigue, and lack of 
endurance.  There was no ankylosis of the shoulder joints.  
Regarding the upper extremities, deep tendon reflexes were 
+2, there was no evidence of loss of strength, motor power 
was equal bilaterally at +5, and there was no evidence of 
loss of sensation.  The diagnosis was residual of rheumatic 
arthritis of the left shoulder. 

The Veteran was afforded another VA contract examination in 
December 2006.  At that time, he  reported having pain 
associated with weakness, stiffness, swelling, heat, redness, 
lack of endurance, locking and fatigability.  The pain was 
aching and sharp.  While the Veteran reported constant pain, 
he also stated that the pain is brought on by physical 
activities and relieved by pain relievers.  He also reported 
that at times he requires complete bed rest, but is generally 
able to function without medication.  He reported that he has 
two to three periods of incapacitation per year, each time 
lasting about one month.  Over the past year, he reported two 
periods of incapacitation, altogether for 60 days.  

Physical examination of the left shoulder revealed evidence 
of limited and painful motion, as well as crepitus.  There 
was no evidence of swelling, inflammation, heat, redness, 
effusion, drainage, instability or weakness.  Flexion was to 
110 degrees with pain, abduction was to 100 degrees with 
pain, active external rotation was to 90 degrees with pain 
and active internal rotation was to 70 degrees with pain.  
Range of motion of the left shoulder was limited by pain, 
incoordination and lack of endurance after repetitive use 
with pain having the major functional impact.  Range of 
motion was not limited by fatigue or weakness after 
repetitive use.  X-rays showed post-traumatic changes 
involving the lateral third of the clavicle with minimal 
post-traumatic changes of the acromioclavicular joint.  The 
diagnosis was degenerative arthritis, left shoulder.  

During the January 2009 Board hearing, the veteran testified 
that his shoulder was dislocated and he has limited dexterity 
in his arm.  He stated that he also has problems with his 
back, and that his shoulder is painful every day. The 
Veteran's daughter also testified that the Veteran 
experienced severe 

As indicated above, pertinent to the claim for increase for 
Veteran's service-connected degenerative arthritis of the 
left shoulder, there have been objective findings of limited 
shoulder motion and subjective complaints including constant 
pain, as well as fatigue, incoordination, and lack of 
endurance after repeated use.  Collectively, this evidence 
indicates that the Veteran's degenerative arthritis of the 
left shoulder results in arm motion limited to no more than 
midway between side and shoulder level.  These findings are 
consistent with no more than the current 20 percent rating.

The Board points out that the current 20 percent rating 
adequately compensates the Veteran for any functional loss 
associated with the findings of pain, fatigue, 
incoordination,  and lack of endurance/fatigability after 
repetitive use.  The VA contract examiners reporting these 
findings did not indicate that range of motion was decreased 
further than reported in the examination reports as a result 
of the pain, fatigue, incoordination and lack of endurance.  
The Board also acknowledges the Veteran's report during t his 
last VA contract examination of incapacitating episodes.  
However, no  such episodes are shown in the medical evidence, 
including VA outpatient treatment records pertinent to the 
claim for increase, as a result of the left shoulder 
disability.  Simply stated, the Veteran's pain, fatigue, 
incoordination, and lack of endurance/fatigability after 
repetitive use are not shown to be so disabling as to result 
in a level of disability warranting a higher rating under 
DC 5201.  As such, the record presents no basis for 
assignment of any higher rating based on consideration the 
factors identified in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.

Based on the foregoing, the Board finds that, pertinent to 
the September 2003 claim for increase,  the Veteran's 
degenerative arthritis of the left shoulder symptomatology 
more nearly approximates the criteria for the 20 percent 
rather than the 30 percent rating, under DC 5201.  See 38 
C.F.R. § 4.7.

As a final point, the  Board notes that its has also 
considered the applicability of alternative diagnostic codes 
providing for assignment of more than a 20 percent rating for 
shoulder disability, but finds that no higher rating is 
assignable.   In this case, there simply is  no medical 
evidence of any ankylosis of the scapulohumeral articulation, 
or impairment of the humerus, clavicle or scapula.  As such, 
there is no basis for evaluation of the disability under DCs 
5200, 5202, or 5203, respectively.  See 38 C.F.R. § 4.71a.  
The service-connected disability also is not shown to involve 
any factor(s) that would warrant rating the disability under 
any other provision of VA's rating schedule.  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the left shoulder disability, 
pursuant to Hart, and that the claim for  increased rating 
must be denied.  In reaching these  conclusions, the Board 
has considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for PTSD is denied.

A rating in excess of 20 percent for degenerative arthritis 
of the left shoulder is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


